16 So. 3d 862 (2009)
Daniel GARCIA, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2701.
District Court of Appeal of Florida, Fifth District.
June 9, 2009.
James S. Purdy, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See State v. DiGuilio, 491 So. 2d 1129 (Fla.1986).
SAWAYA and COHEN, JJ., and COBB, W., Senior Judge, concur.